FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAIRA KARAPETYAN, a.k.a. Armenui                 No. 08-72100
Chivchyan,
                                                 Agency No. A078-015-329
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT and WARDLAW, Circuit Judges.

       Naira Karapetyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773

(9th Cir. 2008) and we deny in part and dismiss in part the petition for review.

      Karapetyan failed to raise any challenge to the BIA’s denial of her motion to

reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues

not specifically raised in opening brief are deemed waived). Accordingly, we deny

the petition for review as to her motion to reopen.

      To the extent Karapetyan challenges the BIA’s May 23, 2006 order

dismissing her appeal from the immigration judge’s decision denying her asylum

application, we lack jurisdiction because this petition for review is not timely as to

that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-72100